In a mortgage foreclosure action, the defendants 202 South 2nd Street Realty Corp. and Eldad Cohen appeal from an order of the Supreme Court, Kings County (Held, J.), dated April 1, 1996, which granted those branches of the plaintiffs’ motion which were, in effect, to strike the defense of lack of personal jurisdiction asserted by the defendant Eldad Cohen, and to amend the request for judicial intervention, and denied the cross motion, inter alia, to dismiss the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
Contrary to the appellants’ contention, personal service was *555effected upon the defendant Eldad Cohen when a copy of the summons and complaint was delivered to a person of suitable age and discretion at his residence, and another copy was mailed to his residence in a plain envelope marked personal and confidential (see, CPLR 308 [2]; duPont, Glore Forgan & Co. v Chen, 41 NY2d 794).
The appellants’ remaining contentions are either unpreserved for appellate review or without merit. O’Brien, J. P., Ritter, Krausman and Goldstein, JJ., concur.